—Appeal from a judgment of the County Court of Albany County (Herrick, J.), entered May 12, 2009, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance, in the fifth degree.
Defendant pleaded guilty to criminal sale of a controlled substance in the fifth degree in satisfaction of an indictment, three unindicted crimes and a charge of violating his probation. As part of the plea agreement, he waived his right to appeal. In accordance with the plea agreement, he was sentenced as a predicate felon to three years in prison to be followed by two years of postrelease supervision. Defendant appeals from the judgment of conviction.
Appellate counsel seeks to be relieved of his assignment of representing defendant on the ground that there are no nonfrivolous issues to be raised on appeal. Based upon our *1383review of the record and counsel’s brief, we agree. Therefore, the judgment is affirmed and counsel’s request for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Cardona, P.J., Mercure, Lahtinen, Malone Jr. and Egan Jr., JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.